UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7370



STEPHEN LOUIS MOORE,

                                             Plaintiff - Appellant,

          versus

GARY T. DIXON; J. B. FRENCH; ROBEY LEE; KEN
HARRIS; R. D. BRITTON; BENNIE MACK; CARLTON
JOYNER; FRANKLIN E. FREEMAN, JR.; LYNN
PHILLIPS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-93-644-5-CT-BR)


Submitted:   March 21, 1996                 Decided:   April 4, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Louis Moore, Appellant Pro Se.  Jacob Leonard Safron,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Moore v. Dixon,
No. CA-93-644-5-CT-BR (E.D.N.C. Aug. 23, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2